Title: From George Olney to Tench Tilghman, 11 March 1781
From: Olney, George
To: Tilghman, Tench


                  
                     Dear Sir
                     Providence 11th March 1781
                  
                  My not seeing you after the Ball at Newport obliges me to take this method of requesting a favour of you, which I flatter myself your good nature will induce you to comply with, and which I shall ever most gratefully acknowledge as an obligation: It is to ask His Excellency, and acquaint me with his answer, whether, at Colo. Biddle’s Quarters in Morris Town, or elsewhere, "Mrs Olney, in a violent rage, told him, if he did not let go her hands she would tear out his eyes, or the hair from his head; and that tho’ he was a General, he was but a Man"; or whether she ever said a word to him that border’d upon disrespect.  You will doubtless be surpris’d at this extraordinary request, unless you have heard that such a report has been industriously spread thro’ the Country by some ilnatur’d, malicious person, which has greatly injured Mrs Olney’s reputation; but as I know it to be absolutely false, I cannot but hope you will kindly grant me a speedy compliance, to enable me to justify her by producing an indubitable written proof of its untruth.  With great esteem, I am Sir, Your Most Obt Hume Servt
                  
                     Geo. Olney
                  
                  
                     P.S. If this should not reach you before you set out for Head Quarters, I shall send it after you, and beg you will write me by the first private or public conveyance, directing for me at Providence.
                  
                  
               